             Case 1:20-cv-03063-SAG Document 11 Filed 12/07/20 Page 1 of 1


                                     IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF MARYLAND


Kenneth Williams                                     *
             Plaintiff
                                                     *
                       vs.                                          Civil Action No. SAG-20-3063
                                                     *
NPC Quality Burgers, Inc.
           Defendant                                 *

                                                   ******


                                                   ORDER


          Defendant having filed bankruptcy proceedings in which an automatic stay has been

issued, it is, this 7th day of December 2020,

          ORDERED that this action be administratively closed without prejudice to the right of

plaintiff to move to reopen this action for good cause shown.




                                                                            /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




U.S. District Court (Rev. 12/1999)
